Citation Nr: 1456191	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-12 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back condition.


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel












INTRODUCTION

The Veteran had active service from May 1977 to August 1981.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Denver, Colorado, in which the RO denied the Veteran claims of entitlement to service connection for a low back condition and a right knee condition.  The Veteran filed a notice of disagreement in June 2009 and was provided with a statement of the case in January 2010.  The Veteran perfected his appeal with a March 2010 VA Form 9.  On his VA Form 9, the Veteran restricted his appeal to the issue of entitlement to service connection for a low back condition.

This case was processed using the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends, in essence, that his low back condition results from his military service; specifically, a low back injury suffered playing basketball.  See November 2008 Veteran Statement.  

Service treatment records show that the Veteran was diagnosed with a back strain in September 1980 after playing basketball.  On his February 1981 separation report of medical history the Veteran reported that he had recurrent back pain.  

Post-service private treatment records show that the Veteran was diagnosed with a lumbar strain after a motor vehicle accident in November 1992.  

The Veteran was afforded a VA examination in December 2008.  The examiner diagnosed lumbar spine degenerative joint disease with radicular pain right leg.  However, the examiner did not provide an etiological opinion.  Therefore, the Board finds the December 2008 VA examination to be inadequate to determine the issue on appeal.  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Board acknowledges the February 2009 private opinion regarding the Veteran's back.  However, the opinion is inadequate to grant service connection as the private physician only asserted that the he was in support of a reevaluation for the Veteran's low back disability.  As such, the Board finds that a remand is necessary to afford the Veteran another VA examination to determine the nature and etiology of his low back disability.

The Board notes that the Veteran was deemed a no show for a March 2014 VA examination and the April 2014 supplemental statement of the case was marked "return to sender unable to forward".  The Board cautions the Veteran concerning his own responsibility to cooperate with VA in this matter.  The United States Court of Appeals for Veterans Claims has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should verify the correct address for the Veteran.  All development in this regard should be documented in the record.

2. Provide the Veteran the opportunity to identify any new pertinent medical evidence, from VA or otherwise, pertaining to any treatment for his low back disability.  The AOJ should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

3. After any additional evidence has been associated with the claim file, the AOJ should return the entire claims file, both paper and paperless, to the examiner who prepared the December 2008 VA examination report, or (if unavailable) to another qualified medical professional, to provide the medical opinion addressing the following question:

Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed low back condition, including lumbar spine degenerative joint disease with radicular right leg pain, that the Veteran now has, was caused by, or is the result of, his military service, based on a low back injury and back strain that the Veteran sustained while playing basketball in September 1980?

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature, which  may reasonably explain the medical analysis in the study of this case.

4. After completing the above, and any other development deemed necessary, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



